Case 1:19-cv-01148-RDA-TCB Document 49 Filed 07/13/20 Page 1 of 4 PageID# 513



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

DEVIN G. NUNES,                               )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 1:19-cv-01148
                                              )       (RDA/TCB)
                                              )
FUSION GPS, et al.,                           )
                                              )
       Defendants.                            )

                                             ORDER

       This matter comes before the Court on Defendants Fusion GPS’s and Glenn Simpson’s

(collectively “Defendants”) Motion to Continue Pre-Trial Conference and Stay Discovery

(“Motion”). Dkt. 43. Considering the Motion, the Memorandum in Opposition filed by Plaintiff

Devin G. Nunes (“Plaintiff”), Dkt. 45, and Defendants’ Reply, Dkt. 46, the Court GRANTS the

Motion for the reasons stated below.

       Defendants notes the procedural posture of the case and argued that their proposed course

of action “will conserve judicial resources and client resources.” Dkt. 43, 2. Defendants specifiy

that a ruling on the pending Motion to Dismiss will “help define the issues in the case or, if the

Motion is granted, will obviate the need for discovery and a pretrial conference.” Id.

Defendants further note that staying discovery pending the outcome of the Motion will not

prejudice either parties. Id.

       Plaintiff responds by citing the requirements contained in Local Rule 16(B), dictating

when scheduling orders are to be entered, and arguing that a pending dispositive motion does not

constitute good cause for staying discovery. Dkt. 45, 2-3 (citing Blackmon v. Perez, 791 F.

Supp. 1086, 1092 (E.D. Va. 1992) (“The Court first notes that a pending dispositive motion does
Case 1:19-cv-01148-RDA-TCB Document 49 Filed 07/13/20 Page 2 of 4 PageID# 514



not entitle the parties to sit idly by and do nothing awaiting its outcome.”) and Feldman v. Flood,

176 F.R.D. 651, 652 (M.D. Fla. 1997) (Motions to stay discovery “are not favored because when

discovery is delayed or prolonged it can create case management problems which impede the

Court’s responsibility to expedite discovery and cause unnecessary litigation expenses and

problems.”). Plaintiff contends that he suffers “substantial prejudice and harm every day that the

enterprise continues in business,” especially considering the extended nature of the harm

sustained. Id. at 5.

       Defendants reply, reiterating the procedural posture of this case. Dkt. 46, 2-3.

Defendants then argue that Plaintiff “is improperly seeking to take advantage of this Court’s case

management procedures to impose further undue burdens on Defendants in a previously

dismissed case that Plaintiff has continued to prolong in order to harass, slander[,] and bankrupt

Defendants.” Id. at 3. Defendants cite to Lismont v. Alexander Binzel Corp., No. 2:12-cv-592,

2014 WL 12527482, at *1 (E.D. Va. Jan. 14. 2014), to support the proposition that the Court has

broad discretion in staying discovery. Id. at 4. Defendants next contend that they are likely to

prevail on the Motion to Dismiss Plaintiff’s Second Amended Complaint considering that

Plaintiff, in Defendants’ view, failed to cure the deficiencies observed in his Amended

Complaint. Id. at 5. Moreover, the Court previously dismissed the Amended Complaint and

also issued a Rule 11 warning. Id. Finally, resolving the pending Motion to Dismiss may well

dispose of the entire case as the pending Motion requests dismissal of all claims with prejudice.

Id. Additionally, if the Court elects not to issue a stay, then that “risks wasting court resources

and client resources.” Id. Defendants then distinguishes the case Plaintiff relies on, Blackmon v.

Perez, 791 F. Supp. 1086 (E.D. Va. 1992), noting that it involves a motion for summary

judgment as opposed to a motion to dismiss. Id. Further, resolving a motion for summary



                                                  2
Case 1:19-cv-01148-RDA-TCB Document 49 Filed 07/13/20 Page 3 of 4 PageID# 515



judgment requires discovery whereas disposing of a motion to dismiss does not—pending before

the Court is a Motion to Dismiss. Id. Defendant then attacks the remaining, out-of-district cases

Plaintiff cites. Id. at 6. Defendants find fault with Plaintiff’s argument as to the prejudice he

allegedly suffers in light of the fact that Plaintiff filed three complaints in this matter all without

discovery commencing. Id. at 6.

        The Court first considers the procedural posture of the case. Plaintiff filed his Complaint

on September 4, 2019. Dkt. 1. Defendant Campaign for Accountability, Inc., filed a Motion to

Dismiss on November 22, 2019. Dkt. 7. Plaintiff filed an Amended Complaint on December 13,

2019, thus, the Court denied the Motion to Dismiss as moot. Dkt. 13. Defendants Fusion GPS

and Glenn Simpson filed a Motion to Dismiss Plaintiff’s Amended Complaint on January 15,

2020. Dkt. 25. Defendant Campaign for Accountability, Inc., also filed a Motion to Dismiss

Plaintiff’s Amended Complaint that day. Dkt. 28. Plaintiff opposed the Motions to Dismiss his

Amended Complaint, Dkt. 31, and Defendants replied. Dkt. Nos. 32 and 33. Ultimately, the

Court granted those Motions to Dismiss and dismissed the Amended Complaint without

prejudice. Dkt. 34. The Court permitted Plaintiff to file a second amended complaint, if he was

so able, pursuant to Rule 11. Id. Plaintiff then filed his Second Amended Complaint on April 6,

2020. Dkt. 35. Defendants Fusion GPS and Glenn Simpson filed a Motion to Dismiss on April

27, 2020, pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). Dkt. 36. Plaintiff

filed a Memorandum in Opposition, Dkt. 40, and Defendants replied. Dkt. 41. The case was

then reassigned to this Court on June 15, 2020. A scheduling order was entered on June 24,

2020, Dkt. 42, spurring the filing of the instant Motion. Dkt. 43.

        Next, the Court notes that it is well-established that “courts may stay discovery pending a

motion to dismiss.” Harrell v. Freedom Mortgage Corp., No. 1:18-cv-00275, 2019 WL



                                                   3
Case 1:19-cv-01148-RDA-TCB Document 49 Filed 07/13/20 Page 4 of 4 PageID# 516



9047223, at *2 (E.D. Va. 2019) (citing Chaudhry v. Mobil Oil Corp., 186 F.3d 502, 505 (4th Cir.

1999)). As the Court has broad discretion in handling such matters and because there is a

pending Motion to Dismiss in this case, Dkt. 36, the Court GRANTS the Motion.

       It is SO ORDERED.

Alexandria, Virginia
July 13, 2020




                                               4
